 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS WALTER CLARK,                               Case No.: 20cv0422-LAB (AHG)
12                                    Petitioner,
                                                        ORDER DISMISSING CASE
13   v.                                                 WITHOUT PREJUDICE
14   GEORGE JAIME, Warden
15                                  Respondent.
16
17         Petitioner has filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.
18   § 2254 but has failed to pay the $5.00 filing fee or submit a request to proceed in forma
19   pauperis. (ECF No. 1.) The Petition is subject to dismissal without prejudice due to
20   Petitioner’s failure to satisfy the filing fee requirement and failure to state a cognizable
21   federal habeas claim.
22                 FAILURE TO SATISFY FILING FEE REQUIREMENT
23         Because this Court cannot proceed until Petitioner has either paid the $5.00 filing
24   fee or qualified to proceed in forma pauperis, the Court DISMISSES the case without
25   prejudice. To have this case reopened, Petitioner must submit, no later than May 11,
26   2020, a copy of this Order with the $5.00 fee or with adequate proof of his inability to pay
27   the fee.
28   ///

                                                    1
                                                                               20cv0422-LAB (AHG)
 1                FAILURE TO STATE A COGNIZABLE HABEAS CLAIM
 2          Title 28, United States Code, § 2254(a), sets forth the following scope of review for
 3   federal habeas corpus claims:
 4                  The Supreme Court, a Justice thereof, a circuit judge, or a district court
            shall entertain an application for a writ of habeas corpus in behalf of a person
 5
            in custody pursuant to the judgment of a State court only on the ground that
 6          he is in custody in violation of the Constitution or laws or treaties of the United
            States.
 7
 8   28 U.S.C. § 2254(a) (emphasis added).
 9          Thus, to present a cognizable federal habeas corpus claim under § 2254, a state
10   prisoner must allege both that he is in custody pursuant to a “judgment of a State court,”
11   and that he is in custody in “violation of the Constitution or laws or treaties of the United
12   States.” See 28 U.S.C. § 2254(a). In addition, Rule 2(c) of the Rules Governing Section
13   2254 Cases states that the petition must “specify all grounds for relief available to the
14   petitioner [and] state the facts supporting each ground.” Rule 2(c), 28 U.S.C. foll. § 2254.
15          The Petition here presents two claims. In the section of the petition form requesting
16   a statement of the grounds for relief in claim one, Petitioner merely states: “Assembly Bill
17   Number 2942,” and in the section requesting a statement of facts supporting that claim he
18   states: “See Attached Motion/Documentation.” (ECF No. 1 at 6.) In the section requesting
19   a statement of the ground for relief in claim two he states: “Discovery-Penal Code Section
20   1054.9,” and in the section of the form requesting a statement of facts supporting that claim
21   he states: “See Attached Motion/Documentation.” (Id. at 7.)
22           The documents attached to the Petition supporting claim one indicate that
23   Petitioner’s state court motion “appears to be a request for resentencing pursuant to Senate
24   Bill 620. . . . Petitioner appears to assert that he is entitled to retroactive relief pursuant to
25   Senate Bill 620; however, his legal reasoning is heavily disjointed and unclear. Petitioner
26   also attaches, without context, various unauthenticated exhibits that appear to be related
27   [to] his underlying case and/or Petitioner’s medical treatment.” (Id. at 31.) Although a
28   federal habeas petitioner can in some circumstances rely on documents attached to his

                                                     2
                                                                                    20cv0422-LAB (AHG)
 1   petition to supply a factual basis for his claims, see Ross v. Williams, __F.3d__, No. 16-
 2   16533, 2020 WL 878518 at *8 (9th Cir. Feb. 24, 2020), in order to satisfy Rule 2(c),
 3   Petitioner must identify grounds for relief which point to a “real possibility of constitutional
 4   error.” Blackledge v. Allison, 431 U.S. 63, 75 n.7 (1977). Facts and claims must be stated,
 5   in the petition, with sufficient detail to enable the Court to determine, from the face of the
 6   petition, whether further habeas corpus review is warranted. Adams v. Armontrout, 897
 7   F.2d 332, 334 (8th Cir. 1990). Moreover, the allegations should be sufficiently specific to
 8   permit the respondent to assert appropriate objections and defenses. Harris v. Allen, 739
 9   F. Supp. 564, 565 (W.D. Okla. 1989).
10         Petitioner has violated Rule 2(c) by failing to identify the grounds for relief as to
11   claim one in the Petition, but relying instead on attached state court documents, many of
12   which do not appear to be relevant to his claim and which indicate the state court itself was
13   unsure of the legal basis of his claim. This Court would have to engage in a tenuous
14   analysis in order to attempt to identify and make sense of the Petition and its attachments
15   with respect to claim one. The manner claim one is presented prevents Respondent from
16   being able to assert appropriate objections and defenses and prevents the Court from
17   determining whether further habeas corpus review is warranted. With respect to claim one,
18   therefore, the Petition is subject to dismissal without prejudice for failure to “specify all
19   grounds for relief available to the petitioner [and] state the facts supporting each ground.”
20   Rule 2(c), 28 U.S.C. foll. § 2254; -
                                        see also ----------------
                                          - ---  Boehme v. Maxwell, 423 F.2d 1056, 1058 (9th
21   Cir. 1970) (affirming trial court’s dismissal of federal habeas petition where petitioner
22   made conclusory allegations instead of factual allegations showing he was entitled to
23   relief). Should Petitioner decide to file an amended petition, he is advised to clearly and
24   succinctly state the grounds for relief using the First Amended Petition form sent to
25   Petitioner with this Order.
26         It is also clear claim two does not present a cognizable federal habeas claim.
27   Petitioner references the state court denial of his motion for post-conviction discovery in
28   which he sought state court documents which he apparently intended to use to challenge

                                                    3
                                                                                   20cv0422-LAB (AHG)
 1   his plea agreement. (See ECF No. 1 at 7, 25-29.) A claim based on denial of discovery in
 2   state court does not state a cognizable federal habeas claim. See Weatherford v. Bursey,
 3   429 U.S. 545, 559 (1977) (“There is no general constitutional right to discovery in a
 4   criminal trial.”) In addition, to the extent Petitioner merely speculates that the discovery
 5   sought might be used to challenge his guilty plea, he does not state a cognizable habeas
 6   claim. See Nettles v. Grounds, 830 F.3d 922, 933 (9th Cir. 2016) (en banc) (holding that
 7   if success on claim would not necessarily result in immediate or speedier release from
 8   confinement it does not lie within “the core of habeas” and must be pursued if at all under
 9   42 U.S.C. § 1983). Although the Court has discretion under limited circumstances to
10   construe claim two as presenting a § 1983 claim, see id. at 935-36, the Court declines to
11   do so based on Petitioner’s failure to present any grounds in the Petition supporting this
12   claim. See Dist. Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 69
13   (2009) (holding that even under 42 U.S.C. § 1983 “[f]ederal courts may upset a State’s
14   postconviction [discovery] procedures only if they are fundamentally inadequate to
15   vindicate the substantive rights provided.”)
16                                CONCLUSION AND ORDER
17         The Petition is DISMISSED without prejudice for failure to satisfy the filing fee
18   requirement and failure to state a cognizable federal habeas claim in the body of the
19   Petition. If Petitioner wishes to proceed with this action he must, on or before May 11,
20   2020, either pay the $5.00 filing fee or submit an application to proceed in forma pauperis
21   and file a First Amended Petition which cures the defects of pleading identified in this
22   Order. The Clerk of Court will send a blank Southern District of California In Forma
23   Pauperis application and a blank Southern District of California amended 28 U.S.C. § 2254
24   habeas petition form to Petitioner along with a copy of this Order.
25         IT IS SO ORDERED.
26   Dated: March 10, 2020
                                                Hon. Larry Alan Burns
27
                                                Chief United States District Judge
28

                                                    4
                                                                               20cv0422-LAB (AHG)
